Opinion of the Court
Darden, Judge:
The accused pleaded guilty and was found guilty of larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. The providence of his plea is now under attack.
The procedure followed by the president of this special court-martial would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, 18 USCMA 535, 40 CMR 247. His inquiry, however, is comparable to that found in Care. The president determined that defense counsel had explained each element of the offense charged to the accused but nowhere did he itemize for the accused each element. Considering the inquiry made and the crime charged, we are satisfied that Romero’s plea is knowing and provident.
The decision of the board of review is, therefore, affirmed.
Chief Judge Quinn concurs.